        Case 5:20-mj-00004-JPM Document 1 Filed 01/24/20 Page 1 of 1 PageID #: 1

A0 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                       FILED
                                                                for the
                                                                                                                       JAN 2.4 2020
                                               Northern District of West Virginia
                                                                                                            U.S. DISTRICT COURT
                  United States of America                         )                                           WHEELING, wv 26~~

                   Todd Michael Hensley                            )       Case No.5~        ~O. ~        -~




                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               January 23, 2020                 in the county of               Marshall              in the
     Northern          District of       West Virginia      ,   the defendant(s) violated:
            Code Section                                                     Offense Description
21 U.S.C. 841(a)(1)                          Possession with Intent to Distribute Methamphetamine




         This criminal complaint is based on these facts:
See Attached Affidavit.




         ~ Continued on the attached sheet.                                                   c)
                                                                                              Complainant’s signature

                                                                                     William M. Lemon, Sergeant, WVSP
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             01/24/2020
                                                                                                Judge’s signature

City and state:                  Wheeling, West Virginia                        Ja       .   Mazzone, U.S. Magistrate Judge
                                                                                              Printed name and title
